Douglas, J.,
concurring.
I fully concur in the proposition that if “the question involved in this appeal was expressly decided when the case was first before this Court,” it can not now be reviewed. In other words, where a material question has been once adjudicated, expressly or by necessary implication, it remains the settled law of the case unless reversed on a rehearing, and can not be reviewed in another appeal in the same case. But in the case at bar the opinion of the Court expressly states that the essential point now decided was not considered on the former appeal. It so seems to me.
Considering it, therefore, an open question, I concur in the opinion of the Court. When J. H. Brinkley conveyed the land to his children, they acquired an absolute title to one-half of the land, which he had an unquestioned right to convey. They also acquired a valid title to the other half as against the grantor. And it would seem, in the absence of creditors, against all the world except the plaintiff. If the plaintiff had had her deed recorded before Spruill bought the interest of J. II. Brinkley, she could have recovered one-half of the entire tract of land, or one-half of each child’s part, if it had been divided. Suppose it had been divided, she could have recovered one-half of J. II. Brinkley’s part before it was sold to Spruill, but not thereafter. She lost her right in that particular part because Spruill bought in good faith and for value, and not from any act done by the other children, who were not parties to that conveyance. What right has she to' ask the other children to make good what she has lost by her own laches from the part to which they acquired an unquestioned title by their father’s deed? *51Sbe was not a creditor, nor in the nature of a creditor having a lien upon the entire land, but had a specific claim to only one-half thereof. The other half was rightfully conveyed, and to that half she never had any claim, either legal or equitable. Her present contention seems based upon some supposed right of contribution or exoneration from the other grantees, but I can not perceive any principle upon which they can be held responsible for a loss arising through no fault of theirs. It does not appear that they had any knowledge of the plaintiff’s claim, or were guilty of any actual fraud, Avhen they received from their father a deed for land which had come through their own mother.
Whether the plaintiff could follow the proceeds into the hands of J. H. Brinkley, is not before us.
Upon the former appeal, I was doubtful whether the plaintiff could recover at all; but, considering that question as irrevocably settled, I have no doubt that the opinion of the Court gives to her all to which she is justly entitled.